Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-20 are presently pending and subject to examination on merits.
Information Disclosure Statement
The information disclosure statement filed 10/08/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the device".  There is insufficient antecedent basis for this limitation in the claim – note claim 12 sets forth a mobile image display device and an image capture device, it cannot be readily determined which device is being 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Birkenbach et al., US 7463823 B2 A1 hereinafter "D1".
Regarding claim 1, D1 discloses a surgical system for conducting a surgical procedure on a surgical site (Figs. 1-4), the system comprising: a mobile imaging sensor and display unit (“1”)  having a digital display screen (“3”) and an image capture device (“7” and/or “8”)  structurally coupled thereto to be operatively aligned with the surgical site so to capture an image thereof to be rendered on said display screen ([col. 3: 46-57]); a tracking engine (“5”) operable to automatically track a relative mobile unit location of said mobile imaging sensor and display unit relative to the surgical site ([col. 3: 52-63]); and a surgical image processing engine operable to associate an 
Regarding claims 2 and 3, see [col. 3: 65-67] regarding provided spatial data, a storage medium is an inherent feature, see also [col. 1: 7-12] incorporated by reference US 7203277 (hereinafter “D1a”), D1a details the process of concurrently rendering location specific preoperative imaging data with image based on an intraoperative image site location on a display (see Fig. 3 and [col. 6: 25-56] in D1a).  
Regarding claims 6-7, see Fig. 1, “4” and “4a” constitute mobile unit tracking markers in relation thereto and  “5a” and “5b” constitute an external tracking sensor as claimed ([col. 4: 3-7]) [claim 6]; and “32 and “32a” constitute a surgical site marker in relation to the surgical site, for tracking purposes [claim 7]. 
Regarding claim 11, the imaging sensor and display unit of D1 is capable of being operatively disposed to provide a line of sight or near-line-of-sight display between operator and surgical site as depicted in D1a Fig. 1.
Regarding claim 12, D1 discloses a mobile image display device for use during a surgical procedure on a surgical site (Figs. 1-4), the device comprising: a digital display screen (“3”); an image capture device (“7” and/or “8”) structurally coupled thereto to be operatively aligned with the surgical site so to capture an image thereof to be rendered on said display screen ([col. 3: 46-57]); and a mobile unit tracking marker (Fig. 1, “4”) fixedly disposed or disposable in relation to said image capture device and externally trackable by a tracking sensor  (“5a” and “5b”) fixedly disposable at a distance 
Regarding claim 14, the marker (“4”) of D1 comprises a set of fiducial markers (“4a”) in a fixed configuration to the image capture device and thus trackable in tracking a 3D orientation of the device (Fig. 1, [col. 3: 52-54]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 8-10, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 or 12 above, and further in view of  by BEN-YISHAI et al., WO 2016084093 A1 hereinafter "D2".
Regarding claim 4 and 13, D1 does not disclose that the tracking unit is operable to track a surgical instrument location relative to the surgical site and wherein the image processing unit is operable to concurrently render complimentary intraoperative data associated with the surgical instrument with said image on said display at least in part on said surgical instrument location and said surgical site location. 
However, D2 discloses a surgical system for conducting a surgical procedure on a surgical site (e.g., Fig. 2, paragraph from line 9 in page -14- ) comprising: a mobile imaging sensor and display unit (202, 220, 218) having a digital display screen (220) and an image capture device (202) structurally coupled thereto, a tracking engine operable to automatically track a relative mobile unit location of said mobile imaging sensor and display unit relative to the surgical site (page -1-, 5-15 and page -15- line 23 to page -16 line 18 ) a surgical image processing engine (module within processor 214) operable to associate an intraoperative surgical site location,  with said image based at least in part on said relative mobile unit location (paragraph from line 4 in page -16-).
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified D1 tracking unit to be operable to track a surgical instrument location relative to the surgical site and the processing unit, to concurrently render complimentary intraoperative data associated with the surgical instrument with said image on said display, at least in part on said surgical instrument location and said surgical site location, so as to correct for registration errors of initial registration and to render the displayed image in a correct perspective based on tracking information from the surgical instrument as taught by D2.
Regarding claims 5 and 8, D1 does not disclose that the at least one of the surgical instrument processing unit or said tracking unit is implemented by a digital processor of said mobile unit in both claim 5 and 8, D1 does disclose aspect of a surgical site marker (“32 and “32a”) that constitute a surgical site marker in relation to the surgical site, for tracking purposes. 
However, D2 discloses a surgical system for conducting a surgical procedure on a surgical site (e.g., Fig. 2, paragraph from line 9 in page -14- ) comprising: a mobile imaging sensor and display unit (202, 220, 218) having a digital display screen (220) and an image capture device (202) structurally coupled thereto, a tracking engine operable to automatically track a relative mobile unit location of said mobile imaging sensor and display unit relative to the surgical site (page -1-, 5-15 and page -15- line 23 to page -16 line 18 ), wherein the processing unit or tracking unit is implemented by a digital processor of said mobile unit (page -15- line 15-16). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the mobile unit of D1 to include a processor or tracking unit, for the added advantage of a simplified and more portable system. 
Regarding claims 9 and 16, as to claim 9, D1 does not explicitly disclose wherein said image capture device comprises at least one of a digital camera infrared camera ultraviolet camera broad spectrum or narrow spectrum imaging device; as to claim 16, see [col. 2: 30-35] and [col. 3: 55-62], one of the camera (7 and 8) reads on the recited complementary imaging device, distinct from the imaging device and structurally coupled to the said display screen, the image generated by both cameras are rendered on the display ([col. 3: 59-60]), D1  does not explicitly disclose that the 
However, D2 discloses an optical detection assembly is a sensor array camera, a position sensitive device PSD, a stereoscopic camera or a TOF camera, CCD camera or CMOS camera (page -7- line 9-11, page -8- line 1-2), these are digital cameras,  and as further discussed in page -10- line at least the TOF camera includes a light emitter  that emits continuous wave or pulsed modulated light, laser light sources are well known continuous wave or pulsed light source. Inasmuch as D2, discloses that digital cameras such as a TOF with a light emitter that emits continuous wave or pulsed light as art recognized alternative to stereoscopic camera (see D1 ([col. 2: 1-2], claim 2), it would have been obvious to one of ordinary skill in the exercise art at the time of filing the claimed invention, to substitute the stereoscopic camera of D1 with a digital camera, or the complimentary image capture device with a TOF camera having a light emitter, as an art recognized so as to perform the same exact function. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982). 
Regarding claims 10 and 15, D1 does not disclose that the display screen is adjustable angled relative to said image capture device. However, D2 discloses a surgical system for conducting a surgical procedure on a surgical site (e.g., Fig. 2, paragraph from line 9 in page -14- ) comprising: a mobile imaging sensor and display unit (202, 220, 218) having a digital display screen (220) and an image capture device (202) structurally coupled thereto, the display screen is a form of a visor (see illustration D1 with a visor type display that is moveable relative to the image capture device, for the added advantage of a portable hands free unit that is position-able for optimum view in purview of a user.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.
Regarding claim 17, D1 discloses a mobile image display device for use during a surgical procedure on a surgical site (Fig. 1- “1”), the device comprising: a digital display screen (“3”); an image capture device (“7” and/or “8”) structurally coupled thereto to be operatively aligned with the surgical site so to capture an image thereof to be rendered on said display screen; D1 discloses a location tracking engine (“5”,  [col. 3: 52-63]) operable to track a relative location of a location marker fixedly associated with the surgical site relative to said image capture device and associate an intraoperative surgical site location with said image based at least in part on said relative location ([col. 3: 52-57] intraoperative surgical site via reference star 32 with marker 32a is associated with mobile unit location via reference star 4 with markers 4a by the navigation system,  [col. 4: 38-42, 62-65] and claim 1).
D1 differs with claim 17 in that the location tracking engine is not resident to the image tracking device. 
However, D2 discloses a surgical system for conducting a surgical procedure on a surgical site (e.g., Fig. 2, paragraph from line 9 in page -14- ) comprising: a mobile imaging sensor and display unit (202, 220, 218) having a digital display screen (220) D1 to include a processor or tracking unit, for the added advantage of a simplified and more portable system.
Regarding claim 18, see [col. 3: 65-67] regarding provided spatial data, see also [col. 1: 7-12], D1a details the process of concurrently rendering location specific preoperative imaging data with image based on an intraoperative image site location on a display (see Fig. 3 and [col. 6: 25-56] in D1a).  
Regarding claim 19, D1 does not disclose that the display screen is adjustable angled relative to said image capture device. However, D2 discloses a surgical system for conducting a surgical procedure on a surgical site (e.g., Fig. 2, paragraph from line 9 in page -14- ) comprising: a mobile imaging sensor and display unit (202, 220, 218) having a digital display screen (220) and an image capture device (202) structurally coupled thereto, the display screen is a form of a visor (see illustration Fig. 2) that is moveable relative to the image capture device 202. It would have been obvious to one having ordinary skill at the time of filing the claimed invention, to have modified the mobile unit of D1 with a visor type display that is moveable relative to the image capture device, for the added advantage of a portable hands free unit that is position-able for optimum view in purview of a user.
Regarding claim 20, see [col. 2: 30-35] and [col. 3: 55-62] of D1, one of the camera (7 and 8) reads on the recited complementary imaging device, distinct from the imaging device and structurally coupled to the said display screen, the image generated by both cameras are rendered on the display ([col. 3: 59-60]), D1  does not explicitly disclose that the complimentary imaging device  comprises one or more illuminators or sensors, to acquire said complimentary imaging data, comprising at least one of an IR light source, UV light source, a broad spectrum light source, a laser light source, an IR sensor, a UV sensor or a narrow spectrum sensor.
However, D2 discloses an optical detection assembly is a sensor array camera, a position sensitive device PSD, a stereoscopic camera or a TOF camera, CCD camera or CMOS camera (page -7- line 9-11, page -8- line 1-2), these are digital cameras,  and as further discussed in page -10- line at least the TOF camera includes a light emitter  that emits continuous wave or pulsed modulated light, laser light sources are well known continuous wave or pulsed light source. Inasmuch as D2, discloses that digital cameras such as a TOF with a light emitter that emits continuous wave or pulsed light as art recognized alternative to stereoscopic camera (see D1 ([col. 2: 1-2], claim 2), it would have been obvious to one of ordinary skill in the exercise art at the time of filing the claimed invention, to substitute the stereoscopic complimentary image capture device or camera of D1 with a TOF camera having a light emitter, as an art recognized so as to perform the same exact function. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        March 13, 2021